Notice of Allowability
This action is responsive to Request for Continued Examination filed May 7, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted August 4, 2020, claims 1-17, 19-20 (renumbered 1-19) are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed August 4, 2020, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

as implemented by a storage manager within an information management system, the storage manager comprising one or more hardware processors and configured with specific computer-executable instructions,
configuring a secondary computing system as a media agent;
restoring a backup index from a network storage system to the media
agent;
accessing a transaction log file at the network storage system that is more recent than the backup index;
updating the backup index at the media agent based at least in part on the transaction log file to obtain a current backup index;
associating the current backup index with the media agent; and adding the media agent to a set of available media agents at a secondary storage system of the information management system: and
as implemented by a data agent of a client computing system comprising one or
more hardware processors,
detecting a trigger to perform a job at the secondary storage system:
determining that an active job identifier does not exist for the client computing system:
requesting a job identifier from the storage manager of the information
management system;
receiving the job identifier from the storage manager and a set of job
metadata;
storing the job identifier and the set of job metadata at a job cache: and
performing the job at the secondary storage system based at least in part
on the set of job metadata.



Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166